Citation Nr: 0118255	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-20 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), currently assigned a 50 
percent evaluation.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right hand, with injury of the 
distal branches of the median nerve index and middle fingers, 
with manifestation of sensory loss, postoperative, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right ring finger with loss of 
proximal phalanx bone substance, with foreshortening and 
flail finger, currently evaluated as 10 percent disabling.  

4.  Entitlement to assignment of a compensable rating for 
residuals of a shell fragment wound to the left hand, with 
injury of the digital branch of the median index finger, and 
manifestation of slight sensory loss of the ulnar aspect, 
postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.  

This matter arises from June 1999 and May 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which granted service 
connection for PTSD, assigned an initial 50 percent 
disability rating for that disorder.  In addition, the RO 
increased to 30 percent the assigned disability rating for 
the veteran's residuals of a shell fragment wound to the 
right hand involving the distal branches of the median nerve 
index and middle fingers.  The remaining benefits sought were 
denied.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  The issues involving entitlement to increased 
ratings for shell fragment wounds with respect to the left 
and right hands will be addressed in the REMAND portion of 
this decision.  


As a preliminary matter, the Board notes that in his VA Form 
9 dated in December 2000, the veteran indicated that he 
wished to file a claim for service connection for diabetes, 
claimed as secondary to exposure to Agent Orange in Vietnam.  
It also appears that he may be expressing disagreement with 
the effective date of service connection for PTSD.  At the 
personal hearing held in March 2001, the veteran's 
representative also raised the issue of the veteran's 
entitlement to special monthly compensation under 38 C.F.R. § 
4.63 (2000).  These matters are referred to the RO for all 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution involving determination of a proper initial rating 
for PTSD has been identified and obtained by the RO.  

2.  The veteran's service-connected PTSD is objectively shown 
to be productive of symptomatology most consistent with 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as:  suicidal ideation, 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish or maintain effective relationships.  


CONCLUSION OF LAW

The criteria for assignment of an initial 70 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the initially assigned 50 percent 
evaluation for his service-connected PTSD does not adequately 
reflect the severity of that disability.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA or Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which applied to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased initial rating.  The Board concludes that 
discussions as contained in the initial rating decision, in 
the statement of the case, in addition to correspondence to 
the veteran, have provided him with sufficient information 
regarding the applicable regulations concerning the evidence 
necessary to substantiate his claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with the VA's revised notice requirements.  The Board 
concludes that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, with respect only to the issue involving 
determination of a proper initial rating for PTSD, and that 
all relevant evidence necessary for an equitable resolution 
of that issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
reports of VA rating examinations, post-service clinical 
treatment records, statements received from the veteran's 
wife, and a transcript of personal hearing testimony given at 
the RO before the undersigned Board Member.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this issue, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased initial rating.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required, or would otherwise be unproductive.  See generally 
VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, service connection for PTSD was granted by a 
May 2000 rating decision.  An initial 50 percent evaluation 
was assigned, effective from November 23, 1999.  The veteran 
filed a timely appeal in which he contended that the severity 
of his PTSD warranted assignment of an initial evaluation in 
excess of 50 percent. 

In support of his claim, the veteran submitted VA clinical 
treatment records dating from September 1998 to January 1999.  
Those records show that September 1998 the veteran was noted 
to have complaints of experiencing insomnia and recurrent 
nightmares about Vietnam.  The veteran was found to have an 
exaggerated startle response, and he was characterized as 
being irritable and worried.  The treating physician 
concluded with a diagnosis of PTSD with depression.  

The veteran underwent a psychiatric examination in November 
1999.  The report of that examination shows that the veteran 
was seen for complaints of extreme lack of sleep, loss of 
interest in his surroundings, easy irritability, and extreme 
social withdrawal.  The veteran was noted to have been 
wounded by friendly fire in Vietnam, and that he had 
undergone multiple surgeries as a result.  The veteran 
indicated that he did not seek help until two years 
previously, and that during the course of his regular 
physical treatment, he had been informed of the treatment 
available for his emotional problems.  The examining 
physician indicated that the veteran was reluctant to undergo 
treatment, but did so at the insistence of his wife.  On 
examination, the veteran was found to be fully alert, and was 
adequately dressed.  However, he was noted to have a flat 
affect and depressed mood.  The veteran was also noted to 
have what the examiner characterized as "hypervigilance, 
stare, and scanning in his eyes."  He had what was described 
as "paucity of speech and delayed reaction to questions," 
and the examiner observed that the veteran was disinterested 
in his surroundings.  In addition, the veteran's speech was 
characterized as being abrupt and monosyllabic.  The veteran 
indicated that he experienced loss of sleep from two to three 
hours per night.  He reported that most of his nights were 
sleepless, particularly when he experienced nightmares.  
Following waking from a nightmare, the veteran indicated that 
he was usually unable to return to sleep.  The veteran's wife 
indicated that he would talk in his sleep, was restless, and 
would sleep walk at times without being aware of his actions.  
The veteran indicated that he experienced difficulty in the 
morning due to extreme anxiety and fear of being harmed by 
others.  As a "survival mechanism" the veteran indicated 
that at such times, he would not get out of bed.  According 
to the examiner, the veteran had adopted many pathological 
ways of surviving his nightmares and depression including 
staying by himself in his room for hours, walking in the 
woods alone, avoiding any sort of noise including telephones 
or barking dogs, and avoidance of any sort of social 
activities in order to avoid human contact.  The veteran 
indicated that he was only comfortable around his wife.  The 
veteran stated that he occasionally experienced thoughts of 
suicide, but that he had not considered acting on that 
ideation due to his religious upbringing.  The veteran 
further reported experiencing occasional visual 
hallucinations, but denied experiencing auditory 
hallucinations.  The examiner determined that the veteran's 
memory was "clouded" due to anxiety and the veteran's 
conscious attempts to block out painful memories.  The 
veteran was also noted to experience a great deal of 
difficulty with the prospect of having to work around his 
physical and other disabilities.  The examiner noted that the 
veteran's judgment was questionable and that his cognition 
was disturbed.  He concluded with an Axis I diagnosis of 
severe, chronic PTSD, and offered an Axis V global assessment 
of functioning (GAF) score of 60.  Under the criteria set 
forth in the Diagnostic and Statistical Manual, 4th Edition 
(DSM-IV), a GAF score of 60 is suggestive of moderate 
symptomatology (e.g., flat affect and circumstantial speech, 
with occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The examiner 
continued to state that the veteran had suffered from PTSD 
for a long time without treatment or other help.  With his 
present course of treatment, the veteran's symptoms could be 
controlled only moderately.  

In November 1999, the veteran's wife submitted a signed 
affidavit in which she stated that she and the veteran had 
been married for 31 years and that prior to leaving for 
Vietnam, the veteran had been very outgoing and happy.  
However, she indicated that upon his return from Vietnam, the 
veteran was unable to interact with people in an open manner.  
According to the veteran's wife, he was unable to cope with 
crowds and was unable to work in an enclosed space.  She 
stated that the veteran had only been able to work by staying 
outside and away from people.  However, due to the increasing 
severity of his wounds from Vietnam, he was unable to 
continue to work in his former capacity.  The veteran's wife 
stated that he had become increasingly angry over his 
experiences in Vietnam, and that his PTSD had become 
progressively worse.  The veteran's wife went on to list the 
manifestations of the veteran's PTSD.  Among those symptoms, 
the veteran's wife indicated that he was unable to be around 
crowds of people or to make friends, he could not work around 
people, he experienced road rage when attempting to drive, he 
constantly carried a handgun in his pocket, experienced 
violent mood swings, and that certain stimuli caused 
flashbacks to Vietnam.  

The veteran underwent a VA rating examination in February 
2000.  The report of that examination shows that the veteran 
indicated that he had worked as a diesel engine mechanic 
following his discharge from service.  He reported that he 
had worked for a private company for 17 years, and that he 
had worked for the last eight years in heavy equipment on a 
self-employment basis.  The examiner noted that the veteran 
was now being treated for his PTSD, and that he had been 
previously assigned an Axis V GAF score of 60.  The veteran's 
wife attended the examination, and provided a prior history.  
Her account of the veteran's psychiatric history as related 
by the VA examiner was essentially consistent with the 
earlier affidavit of November 1999.  The examiner noted that 
the veteran appeared older than his actual age, but that he 
was neatly dressed.  The veteran appeared to be sad during 
the interview, and did not maintain eye contact.  In 
addition, he tended to avoid engaging in conversation.  The 
veteran was characterized as being guarded and suspicious, 
and tended to rely on his wife in answering questions.  The 
examiner observed that the veteran's affect was very 
constricted, although he tried not to show emotions.  The 
veteran's mood was characterized as very depressed and 
anxious, and he admitted to experiencing flashbacks which 
were precipitated by particular stimuli.  The veteran 
indicated that he had experienced nightmares shortly after 
returning home from Vietnam, and that they would recur as 
often as two to three times per week.  The examiner stated 
that the veteran did not experience hallucinations other than 
flashbacks, and noted that the veteran admitted to 
experiencing thoughts of suicide, albeit without ever having 
attempted such.  The veteran also indicated that he felt like 
hurting others at times, but not seriously.  In addition, he 
indicated that he always traveled with a handgun in his 
pocket because it made him feel more secure.  The veteran was 
noted to delay his responses to questions, and he restricted 
his responses to either "yes" or "no" after seeking 
reassurance from his wife.  The examiner observed that the 
veteran's thinking was coherent, but that its content was 
meager.  He displayed some paranoid thoughts such as the idea 
that always someone was trying to get him.  The veteran 
indicated that he preferred to avoid crowds, and that he only 
had very few friends.  His judgment and insight were 
described as fair.  Memory was fair for remote events and 
poor for recent events.  The veteran was noted to recall only 
one out of three words in five minutes.  Knowledge of current 
events was characterized as scanty, mainly due to his 
blocking of painful memories.  The veteran generally showed 
what was described as a total lack of motivation to answer 
questions or to be involved with the examiner.  He complained 
of pain in his hands and expressed anger at the manner in 
which his residuals of shrapnel wounds were assessed.  The 
examiner concluded with a diagnosis of Axis I severe chronic 
PTSD with delayed onset.  In addition, he offered an Axis V 
GAF score of 45.  The examiner stated that he based the GAF 
score of 45 on the veteran's manifestations of serious 
symptoms with nightmares, severe depression, flashbacks, 
insomnia, with serious impairment in social and occupational 
functioning.  The veteran was unable to keep a job, and had 
very few friends with an inability to cope with 
relationships.  He also displayed excessive anger.  The 
examiner noted that the veteran had been unable to work since 
1997 due to his physical and emotional problems.  

In March 2001, the veteran and his wife appeared at a 
personal hearing before the undersigned Board Member at the 
RO, and testified that he suffered from severe symptoms of 
PTSD.  The veteran and his wife testified that he was placed 
on several medications for his PTSD, and that he was not 
being provided with adequate clinical treatment due to budget 
problems at the local VA Medical Center (VAMC).  The 
veteran's wife stated that due to the cumulative effect of 
the veteran's physical and psychiatric disabilities, he was 
effectively precluded from helping her around the house and 
performing normal household chores.  He stated that he could 
not tolerate being in crowded places, but that he was able to 
maintain his basic hygiene with some assistance.  The veteran 
and his wife indicated that particular circumstances dictated 
whether he was able to initiate new social contacts, but that 
as a general matter, he did not make friends easily or talk 
with strangers.  The veteran stated that he did not engage in 
any outside activities or participate in any sort of social 
or other groups.  The veteran indicated that he did not know 
where his son lived, and that he generally only had contact 
with other family members including his siblings when they 
would initiate contact.  The veteran testified that he was 
unable to drive a car due to his anger at other drivers.  The 
veteran's wife also testified as to the debilitating effects 
of the veteran's panic attacks.  The veteran indicated that 
when he worked, his work environments were generally isolated 
in order that he did not have to interact with other people.  
However, he indicated that he was able to function in that 
capacity until 1997 when his symptoms increased to the point 
where he could no longer work.  The veteran denied 
experiencing any suicidal or homicidal ideations.  

Under the criteria for evaluating PTSD disorders, a 50 
percent rating is assigned upon a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger in hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

Applying the regulations governing the veteran's service-
connected PTSD to the evidence of record, the Board concludes 
that the evidence supports assignment of an initial 70 
percent evaluation.  The Board finds that the evidence 
clearly shows that the veteran experiences occupational and 
social impairment with deficiencies in most areas, 
particularly including work, family relations, judgment, 
thinking, and mood.  While he is not clearly shown to 
experience suicidal ideation actively, the medical evidence 
does show that he engages in what could be most accurately 
described as obsessional rituals which interfere with routine 
activities, and near continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  Such was shown by the private medical 
examiner's report of November 1999 in which the veteran was 
noted to engage in a number of pathological activities in 
order to deal with his panic and anxiety.  As noted, such 
activities included walks in the woods alone, avoiding all 
contact with others, and sitting in his room alone for hours.  

Further, the veteran has consistently been shown to 
experience hypervigilance and severe depression, and it is 
uncontroverted that his combined service-connected 
disabilities render him incapable of obtaining or retaining 
gainful employment.  The veteran also has reported that he 
only maintained a relationship with his wife, and did not 
know where his son lived.  He did have contact with his 
siblings on occasion, but his behavior has been characterized 
as isolative, given his avoidance of all other individuals.  
Further, the veteran and his wife have testified that the 
veteran's has either panic attacks or depression to the 
degree that such symptomatology has significantly affected 
the veteran's ability to function independently.  
Accordingly, based on the foregoing, the Board concludes that 
the evidence supports a grant of an initial 70 percent 
evaluation for service-connected PTSD.  

However, the Board also finds that the veteran's 
symptomatology is not of such severity as to warrant 
assignment of a 100 percent evaluation for his PTSD alone.  
While there is evidence of impairment of thought processes or 
communication, the record simply does not demonstrate gross 
impairment in his thought processes or communication to such 
a degree that renders the veteran totally impaired 
occupationally and socially.  Further, while the veteran may 
require some assistance in his daily functioning, the 
evidence does not show intermittent inability to perform 
activities of daily living including maintenance of minimal 
personal hygiene, disorientation to time or place, and memory 
loss for names of close relatives, own occupation or own 
name.  Accordingly, the Board finds that the preponderance of 
the evidence is against assignment of a 100 percent 
evaluation for the veteran's PTSD at this time.  Therefore, 
to the extent that his symptomatology is found to be of such 
severity as to warrant assignment of an initial 70 percent 
evaluation, the veteran's appeal is granted.  

The Board's decision to grant the veteran's appeal as 
discussed above, does not preclude consideration of his claim 
on an extraschedular basis.  The potential application of 
Title 38 of the Code of Federal Regulations (2000), in 
addition to the provisions of 38 C.F.R. § 3.321(b)(1) (2000), 
have also been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board acknowledges that the 
veteran is effectively shown to be unemployable as a result 
of his service-connected PTSD and his service-connected 
residuals of shell fragment wounds of the left and right 
hands.  The Board notes that he has been in receipt of a 
total disability rating for his combined service-connected 
disabilities, effective from November 23, 1999.  The Board 
also acknowledges that the veteran has significant impairment 
of employability due to his service-connected PTSD alone.  
However, the Board does not find that the evidence shows 
symptomatology due to PTSD not contemplated by the regular 
schedular standards.  The Board notes further, that there is 
no evidence of frequent hospitalization due to PTSD.  In 
short, the Board does not find evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 70 
percent evaluation for the veteran's service-connected PTSD 
is granted.  


REMAND

The veteran is currently assigned a 30 percent evaluation for 
his residuals of a shell fragment wound to the right hand 
with injury of the distal branches of the median nerve index 
and middle fingers, and with manifestation of sensory loss, 
postoperative.  In addition, he is assigned a 10 percent 
evaluation for residuals of a shell fragment wound to the 
right ring finger with loss of proximal phalanx bone 
substance, with foreshortening and flail finger.  Lastly, the 
veteran is assigned a noncompensable evaluation for his 
residuals of a shell fragment wound to the left hand with 
injury of the digital branch of the median nerve index 
finger, and manifestation of slight sensory loss of the ulnar 
aspect, postoperative.  The currently assigned 30 percent 
evaluation was granted by a June 1999 rating decision, and 
was effective from October 8, 1999.  The remaining 
evaluations were unchanged.  The veteran presently contends 
that the severity of his multiple residuals of shell fragment 
wounds to the left and right hands is greater than reflected 
by the currently assigned disability evaluations.  Therefore, 
he asserts that higher disability ratings are warranted.  

In connection with his claims for increased ratings, the 
veteran underwent a VA rating examination in December 1998.  
As noted, he appeared before the undersigned Board Member at 
a personal hearing at the RO in March 2001.  At that time, he 
and his wife testified that the degree of severity of his 
shell fragment wounds to the left hand was at least as great 
as the degree of severity of the shell fragment wounds 
involving his right hand.  The veteran and his wife also 
testified that the severity of his service-connected 
residuals of shell fragment wounds of the left and right 
hands had increased in severity since he had last undergone a 
VA rating examination in December 1998.  Further, additional 
clinical treatment records were received that were not 
available for review at the time the veteran underwent his VA 
rating examination.  

Accordingly, in order to ensure compliance with the duty to 
assist provisions as contained in the VCAA, and to ensure 
that all due process requirements have been met, the Board 
finds that the issues involving entitlement to increased 
ratings for the veteran's residuals of shell fragment wounds 
to the left and right hands must be REMANDED back to the RO 
for additional development.  The Board finds that the veteran 
has alleged that his symptomatology with respect to the shell 
fragment wounds of the left and right hands has increased in 
severity since he last underwent a VA rating examination, and 
that further medical evidence pertaining to those 
disabilities has been received since the time he last 
underwent a rating examination.  Therefore, he should be 
scheduled to undergo an additional VA rating examination to 
evaluate the severity of his residuals of shell fragment 
wounds of the left and right hands.  Afterwards, the RO 
should readjudicate the veteran's claims on the basis of all 
available evidence.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his residuals of shell 
fragment wounds of the left and right 
hands.  After securing any necessary 
authorization, the RO should obtain any 
such additional records that are not 
presently associated with the claims 
file.  If no additional treatment records 
have been identified or are otherwise 
unavailable, the RO should so indicate.  
It is not necessary to obtain duplicate 
copies of clinical treatment records 
already associated with the claims file. 

3.  The veteran should be scheduled to 
undergo a VA medical examination, 
conducted by the appropriate specialists, 
to evaluate the severity of his service-
connected residuals of shell fragment 
wounds of the left and right hands to 
include the right ring finger.  All 
indicated studies and/or tests should be 
conducted.  The veteran's claims file 
must be made available to the examiner(s) 
for review in advance of the scheduled 
examination.  The examiner(s) are 
requested to note with particularity all 
functional impairment involving the shell 
fragment wounds of the left and right 
hands, to include ranges of motion, 
strength or muscle deficits, and 
neurological impairment.  As to each 
hand, all affected nerves should be 
identified, any paralysis of the 
respective nerves should be characterized 
as either complete or incomplete, and to 
the extent that incomplete paralysis is 
found, the examiner should indicate 
whether such is mild, moderate, or 
severe.  Symptomatology affecting the 
right ring finger should be described in 
detail.  The examiner(s) are requested to 
indicate the extent to which the veteran 
experiences any additional functional 
limitations due to pain and/or weakness.  
In addition, in light of the veteran's 
assertions that the degree of functional 
impairment he experiences in his left 
hand is approximately equal to the degree 
of functional impairment he experiences 
in his right hand, the examiner(s) are 
requested to assess the degree of 
severity of the functional impairment in 
the veteran's left hand as compared with 
that of the right hand.  The examiners 
are requested to include complete 
rationales for all opinions offered in 
the typewritten examination report. 

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to increased ratings for the 
veteran's residuals of shell fragment 
wounds of the left and right hands to 
include the right ring finger on the 
basis of all available evidence.  If the 
benefits sought are not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran all due process to 
which he is entitled.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



